 


110 HRES 1086 EH: Recognizing National Nurses Week on May 6 through May 12, 2008.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1086 
In the House of Representatives, U. S., 
 
May 8, 2008 
 
RESOLUTION 
Recognizing National Nurses Week on May 6 through May 12, 2008. 
 
 
Whereas, since 2003, National Nurses Week is celebrated annually from May 6, also known as National Nurses Day, through May 12, the birthday of Florence Nightingale, the founder of modern nursing;  
Whereas National Nurses Week is the time each year when nurses are recognized for the critical role they play in providing safe, high-quality, and preventative health care;  
Whereas nurses are the cornerstone of the Nation's complex health care system, representing the largest single component of the health care profession, with an estimated over 2,500,000 registered nurses in the United States;  
Whereas, according to a study published in the New England Journal of Medicine in May 2002, a higher proportion of nursing care provided by registered nurses and a greater number of hours of care by registered nurses per day are associated with better outcomes for hospitalized patients;  
Whereas nurses are experienced researchers and their work encompasses a wide scope of scientific inquiry including clinical research, health systems and outcomes research, and nursing education research;  
Whereas nurses are currently serving the Nation admirably in the conflicts in Iraq and Afghanistan;  
Whereas nurses help inform and educate the public to improve the practice of all nurses and, more importantly, the health and safety of the patients they care for;  
Whereas the Nation continues to face a nursing shortage unprecedented in its depth and duration, with a projection of over 1,000,000 new and replacement nurses needed by 2016;  
Whereas the nationwide nursing shortage has caused dedicated nurses to work longer hours and care for more acutely ill patients;  
Whereas nurses are strong allies to Congress as they help inform, educate, and work closely with legislators to improve the education, retention, recruitment, and practice of all nurses and, more importantly, the health and safety of the patients they care for; and  
Whereas nurses are an integral part of the health care delivery team and provide quality care, support, and education to patients and their families, conduct essential research, and serve as strong patient advocates: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significant contributions of nurses to the health care system of the United States;  
(2)supports the goals and ideals of National Nurses Week, as founded by the American Nurses Association; and  
(3)encourages the people of the United States to observe National Nurses Week with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses to the everyday lives of patients.  
 
Lorraine C. Miller,Clerk. 
